DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11, 13-16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Iriyama (US 2008/0198223) in view of Chatenever et al. (US 2007/0024717).

Regarding claim 1 Iriyama discloses a reprogrammable modular imaging device comprising: 
a control module having a processor (module 210 in Figure 2 being interpreted as the control module which has processor 211a); 
at least one input module having a processor and connectable to said control module (module 110 in Figure 2, being interpreted as input module, which has microcomputer 111 and signal processing circuit 113); 
a camera connectable to the at least one input module for transmitting raw image data to the at least one input module (CCD 104 in Figure 2 connected to module 110); 
said at least one input module processing said raw image data to generate processed image data for transmission to said control module (Figure 2 shows module 110 receiving unprocessed picture signal from CCD 104, said picture signal goes to Signal Processing Circuit 113 to be processed, the output from Signal Processing Circuit 113 goes to module 210 – [0027]); 
said control module receiving said processed image data and formatting said processed image data for display (Figure 2 shows Signal Processing Circuit 214a in module 210 receiving and processing image signal in order to send it to Monitor 232 to be displayed); and 
a program received by said control module as inputted software to reprogram both the processor of said at least one input module and the processor of said control module (module 210 receiving updating program from server, the received program updates a program to be executed by the processor 211a in Figure 2 which in turn updates the program and parameters of microcomputer 111 and/or signal processor circuit 113 in module 110 – [0035-0036, 0041]).

In his disclosure Chatenever teaches it is known in the art to have a compatibility check that compares a current software/hardware of the control module with the inputted software to determine if the inputted software will be compatible (control unit receiving program and data that allows said control unit to determine whether or not said control unit is compatible with the hardware and its corresponding software – [0036]).
The examiner notes the limitation “if the result of the compatibility check is "Yes", at least one module is reprogrammed to which the inputted software pertains to, and if the result of the compatibility check is "Maybe", the control module displays the result of the compatibility check so that the user may initiate a command to reprogram the module despite the "Maybe" result” is a conditional limitation. Chatenever teaches, at least when the result of the compatibility check is not a “Yes” nor a “Maybe”. Due to the conditional limitation, Chatenever meets the limitations of the claim.
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the compatibility check of Chatenever into the teachings of Iriyama because such incorporation provides a control 

Regarding claim 2 Iriyama discloses the device of claim 1, wherein said control module has an upgrade port for receiving the program (Figure 2 shows network cable connector 213b that connects module 210 to the server – [0034]; module 210 receiving updating program from server, the received program updates a program to be executed by the processor 211a – [0035-0036, 0041]).

Regarding claim 3 Iriyama discloses the device of claim 1, wherein the at least one input module receives the program from the control module (module 210 receiving updating program from server, the received program updates a program to be executed by the processor 211a in Figure 2 which in turn updates the program and parameters of microcomputer 111 and/or signal processor circuit 113 in module 110 – [0035-0036, 0041]).

Regarding claim 4 Iriyama discloses the device of claim 1, wherein said reprogram reconfigures both the processor of said at least one input module and the processor of said control module (module 210 receiving updating program from server, the received program updates a program to be executed by the processor 211a in Figure 2 which in turn updates the program and parameters of microcomputer 111 and/or signal processor circuit 113 in module 110 – [0035-0036, 0041]).

Regarding claim 5 Iriyama discloses the device of claim 1, further comprising a software feature enabled by the reprogram (customizing the software once downloaded which allows the user to enable/disable features of the endoscope system – Figure 5, [0041-0044]).

Regarding claim 6 Iriyama discloses the device of claim 1, further comprising a software feature disabled by the reprogram (customizing the software once downloaded which allows the user to enable/disable features of the endoscope system – Figure 5, [0041-0044]).

Regarding claim 7 Iriyama discloses the device of claim 1, further comprising a module link connecting the control module to the at least one input module (Figure 2 shows connector 217 connecting module 210 and module 110).

Regarding claim 8 Iriyama discloses the device of claim 1, further comprising a network connection, the program received from said network connection (network cable connector 213b connecting module 210 to server – [0034]; module 210 receiving updating program from server, the received program updates a program to be executed by the processor 211a – [0035-0036, 0041]).

Regarding claim 10 Iriyama discloses the device of claim 1, further comprising an alternate image source compatible with the processor upon the reprogram (when the pre-existing camera is replaced with camera 12 the existing application is overwritten with new program – [0037]; note camera 12 is being interpreted as the alternate image source).
Regarding claim 11 Iriyama discloses the device of claim 1, further comprising a reprogram authorization received by the processor (at module 210 a user operates an input means to allow the execution for downloading an updating program – [0041]; note these instructions are received by CPU 211a, as shown in Figure 2).

Regarding claim 13 Iriyama discloses a reprogrammable modular imaging device comprising: a control module having a processor; at least one input module having a processor and connectable to said control module; a camera connectable to the at least one input module for transmitting raw image data to the at least one input module; said at least one input module processing said raw image data to generate processed image data for transmission to said control module; said control module receiving said processed image data and formatting said processed image data for display; and a program received by said control module as inputted software to reprogram both the processor of said at least one input module and the processor of said control module, wherein a compatibility check compares a current software/hardware of the control module with the inputted software to determine if the inputted software will be compatible and allows the user to initiate a command despite the result (refer to rejection of claim 1).

Regarding claim 14 Iriyama discloses the device of claim 13, wherein if the result of the compatibility check is "Yes", at least one module is reprogrammed to which the inputted software pertains to, and if the result of the compatibility check is "Maybe", the control module displays the result of the compatibility check so that the user may initiate a command to reprogram the module despite the "Maybe" result. Refer to rejection of claim 1.
The examiner notes the limitation “if the result of the compatibility check is "Yes", at least one module is reprogrammed to which the inputted software pertains to, and if the result of the compatibility check is "Maybe", the control module displays the result of the compatibility check so that the user may initiate a command to reprogram the module despite the "Maybe" result” is a conditional limitation. Chatenever teaches, at least when the result of the compatibility check is not a “Yes” nor a “Maybe”. Due to the conditional limitation, Chatenever meets the limitations of the claim. 

Regarding claim 15 the examiner refers the Applicant to the rejection of claim 3.

Regarding claim 16 the examiner refers the Applicant to the rejection of claim 4.

Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iriyama (US 2008/0198223) in view of Chatenever et al. (US 2007/0024717) further in view of Kennedy et al. (US 2013/0201356).

Regarding claim 9 Iriyama discloses the device of claim 8. However, fails to explicitly disclose wherein the network connection is wireless.
In his disclosure Kennedy teaches wherein the network connection is wireless (transferring software or firmware updates to the camera control unit – [0011]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kennedy into the teachings of Iriyama because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to anticipated success.

Regarding claim 12 Iriyama discloses the device of claim 1. However, fails to explicitly disclose further comprising a program received by the control module to reprogram a processor of the camera.
In his disclosure Kennedy teaches a program received by the control module to reprogram a processor of the camera (updates for the programs, firmware or settings of the camera are passed to the camera control unit for loading on to the camera head 12 – [0033]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482